Ludeling, C. J.
The plaintiff sues for certain New Orleans City Waterworks bonds, which were stolen from the bank of plaintiff by burglars on the night of the twenty-ninth of January, 1870. The loss was advertised in the newspapers.
The defense is that they were acquired in due course of business, in good faith, before maturity, and for value.
The bonds were payable to bearer; they were not due when bought by the defendant, who gave value for them; the purchaser was therefore unaffected by the want of title in the vendor. 20 How. 452; 2 Black. 386; 2 -Wall. 110.
“ Bonds with coupons payable to bearer are negotiable securities and pass by delivery, and, in fact, have all the qualities and incidents of commercial paper.” 3 Wall. 331; 20 An., Doll vs. Rosetti.
It is therefore ordered that the judgment be affirmed with costs of appeal.
Mr. Justice Howell dissents.